DETAILED ACTION
	This office action is in response to the election filed on March 22, 2021.  Claims 1-11 are pending (claim 11 is withdrawn from consideration as being related to a non-elected Group).
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on March 22, 2021 is acknowledged.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 5, 2020 and February 19, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (eight (8) pages) were received on February 19, 2020.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. JP H03 179 406 (cited in IDS May 5, 2020).
Furukawa et al. JP ‘406 teaches (ABS; Figs. 1-5; corresponding text, English translation in IDS 5/5/20; Claims) a ferrule 1 (see Figs. 1-5, “molded ferrule” 1) having fiber holes (there is negative space to be filled by optical fibers when in use), the ferrule comprising: a resin-molded portion molded by a resin (overall ferrule body 1 is made of a molded material, ABS “filling a resin” language); and a reinforcement member 2 embedded in the resin-molded portion (ABS section “embedded in a molded ferrule”) and that has a smaller linear expansion coefficient than the resin-molded portion (ceramic inherently has a smaller coefficient of linear expansion in operation), wherein the reinforcement member includes fiber insertion portions that are parallel to the fiber claimed structural limitations of independent claim 1.
	Regarding claim 2, all structure is met by the formation of the through holes for the fibers in the element 2 and resin molded feature of 1.
	Regarding claim 3, the groove shapes of the half member 2 are shown in the figures, which meets the groove shape structure.
	Regarding independent claim 10, optical fibers can be inserted in the holes or negative space of Furukawa JP ‘406.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. JP 08 338 925 (cited in IDS February 19, 2020).
Kanai et al. JP ‘925 teaches (ABS; Figs. 1-5; corresponding text, English translation in IDS 2/19/20; Claims) a ferrule 11 (see Fig. 1a – 1b embodiment) having fiber holes (there is negative space to be filled by optical fibers when in use), the ferrule comprising: a resin-molded portion molded by a resin (overall ferrule body 11 made of resin molding, see ABS); and a reinforcement member 15 embedded in the resin-molded portion (Purpose section “embedding a reinforcing member”) and that has a smaller linear expansion coefficient than the resin-molded portion (ABS, Constitution, “smaller than the coeff. of linear expansion of the resin molding”), wherein the claimed structural limitations of independent claim 1.
Regarding claim 2, all structure is met by the formation of the through holes for the fibers in the element 2 and resin molded feature of 1.
	Regarding independent claim 10, optical fibers can be inserted in the holes or negative space of Furukawa JP ‘406.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013 041 262 A (Sumitomo), and further in view of Kanai et al. JP 08 338 925.
The Examiner fully incorporates, and agrees with, the logic and rationale from the International Search Report and Written Opinion in the IDS dated February 19, 2020.
See attached document in Box No. V regarding claims 1-6 and 9-10 (IDS dated 2/19/20).  These claims are found obvious over JP ‘262 and further in view of JP ‘925.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013 041 262 A (Sumitomo), further in view of Kanai et al. JP 08 338 925, for independent claim 1, and further in view of JP 2008-015301 A.
The Examiner fully incorporates, and agrees with, the logic and rationale from the International Search Report and Written Opinion in the IDS dated February 19, 2020.  
See attached document in Box No. V regarding claims 7-8 (IDS dated 2/19/20).  The lens or a mirror shape of the secondary reference to JP ‘301 makes obvious those KSR.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-E:

-Reference A to Kakii is pertinent to a connecting ferrule with a reinforcing area 11/13 in the interior (Fig. 4C). 
-Reference B to Chen is pertinent to a multi-fiber ferrule MT connector using v-grooves and lenses. 
-Reference C to Nishimura (same inventor and Assignee) is pertinent to additional uses of a “reinforcing member” (ABS) in an optical connector ferrule.
-Reference D to Mizue is pertinent to an optical module with a buried sleeve element to provide support in a ferrule connection (Figs. 2A-2B).
-Reference E to Ohta is pertinent to an optical waveguide that provides strength and support with stacked layers (for “reinforcement”), as in Figs. 6-7.

Applicant’s cooperation is requested to amend substantial structural limitations into each independent claim 1 and 10 in response to this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 30, 2021